Citation Nr: 1222325	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals, remote meniscal tear, right knee.  

2.  Entitlement to a disability rating in excess of 10 percent for instability of the right knee.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to an increased rating for a right knee disability and service connection for a low back disability. 

In a March 2012 rating decision, the RO granted a separate 10 percent rating for instability of the right knee, effective February 7, 2011.  As that award was not a complete grant of benefits, the issue of entitlement to an increased rating for a right knee disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35   (1993). 

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In December 2010, the Board remanded the Veteran's claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his right knee disability is more severe than as currently contemplated by his 10 percent disability ratings for pain and instability.  Additionally, the Veteran asserts that his service-connected right knee disability caused or aggravates his current low back disability.

Regarding the right knee disabilities, pursuant to the Board's December 2010 remand instructions, the Veteran was afforded a VA orthopedic examination in February 2011.  The examiner noted the Veteran's history of an in-service right knee injury and a post-service history of right knee pain and occasional giving way.  The Veteran reported that his knee pain remained the same most days and denied significant flare-ups of his right knee disability during the last year.  Other current knee symptoms included aching when going up or down stairs or pushing a lawnmower, and stiffness with prolonged sitting.  It was noted that a February 2007 MRI and an August 2010 X-ray of the right knee were normal.

During the examination, the Veteran did not use assistive devices or appear to need one, although he was noted to walk with a moderate right limp.  Physical examination of the right knee was negative for evidence of swelling, warmth, tenderness, crepitance, or effusion.  The examiner did note the right knee to be slightly lax laterally, but within normal limits.  There was no other laxity found, nor was there joint line tenderness.  Range of motion testing revealed extension to two degrees and flexion to 127 degrees.  However, the examiner did not feel that the Veteran gave his full effort on flexion.  Repeated flexion and extension caused some pain medially and laterally to the patella, but there was no weakness, fatigue, incoordination, or decreased range of motion.  

Based on the foregoing, the examiner diagnosed a normal right knee examination and right knee lateral laxity that was slight.  The examiner found that the Veteran's right knee disability would not have an adverse effect on a sedentary job, although it may interfere with heavy manual labor and, to a small degree, truck driving.  Additionally, because examination of the knee was normal, the examiner suspected that the Veteran's limp was put on for the examiner to observe, and that when the Veteran was not being observed, there would be less limp.

Based on the February 2011 VA examination, the RO awarded the Veteran a separate 10 percent rating for right knee instability that was slight. 

The record thereafter shows that the Veteran continued to receive treatment for his right knee disability.  Specifically, VA medical records dated in June 2011 show that the Veteran reported a worsening of his right knee disability manifested by increased pain and instability.  The Veteran stated that his right knee had been giving out lately on walking.  Additionally, it appears from the March 2012 VA addendum that the Veteran underwent an MRI of right knee in July 2011, which was normal, and was seen by orthopedics in September 2011, at which time patellofemoral syndrome was diagnosed. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

While the February 2011 VA examination is not stale, the subsequent evidence shows that the Veteran's right knee disability may have worsened since that examination.   Thus, the Board concludes that an additional examination is necessary to assess the current severity of the Veteran's service-connected right knee disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That additional examination should include a review of the Veteran's entire claims folder, including any additional records associated with the claims file pertaining to a right knee disability.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's complaints must be viewed in relation to their history). 

Additionally, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  In the instant case, in the March 2012 addendum, the VA examiner referenced pertinent VA medical records that have not been associated with the claims file and are not located in the Veteran's Virtual VA record.  Accordingly, the RO should request VA medical records pertaining to the Veteran's right knee disability that are dated from December 2010 to the present, including those records relating to an MRI in July 2011 and orthopedic treatment in September 2011. 

Next, turning to the Veteran's claim for service connection for a low back disability, the Board also finds that further remand is warranted for a new examination.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Pursuant to the Board's prior remand instructions, the Veteran was afforded a VA examination in February 2011 to determine the etiology of his low back disability.  The examiner noted the Veteran's report of an onset of back pain around 2007.  The Veteran was not aware of specific injury to his back, but suspected that he hurt it lifting heavy chains while working as a truck driver.  The examiner noted that an August 2010 MRI revealed a disc bulge at L5-S1.  Range of motion testing revealed limitation of motion, but was stopped due to pain.  Following a review of the claims file and an examination of the Veteran, in the February 2011 examination report and March 2012 addendum, the VA examiner diagnosed low back pain, which the examiner did not attribute to the right knee disability or to service, but instead to a lumbar strain which started in 2007.  The examiner also felt that it was unlikely that the Veteran's low back pain was aggravated by his right knee problems.  The examiner noted that a limp can worsen low back pain.  However, because examination of the Veteran's right knee was normal, the examiner suspected that the Veteran's limp was faked and put on to make the examiner believe that the limp was marked and caused back pain.  In support of that conclusion, the examiner noted that various VA medical records did not mention the Veteran to be limping.  

Here, the Board finds that another VA examination and opinion are necessary, as the February 2011 examiner's opinions were based on an inaccurate factual predicate.  Specifically, the examiner suspected that the Veteran's limp was faked based on various VA medical records in which a limp was not mentioned.  However, the examiner did not discuss a number of VA medical records in which the Veteran was documented to walk with a limp or an altered gait.  For example, in October 2007, the Veteran was noted to walk with an antalgic gait favoring the right side.  Similarly, in July 2010 the Veteran was observed to walk with a mild limp due to pain in his right knee, and a September 2010 VA neurology note indicates that the Veteran favored the right leg.  

Therefore, as the VA examiner indicated in the February 2011 examination report that a limp can worsen low back pain, and as the Veteran has been objectively observed to walk with a limp due to his service-connected right knee disability, another opinion is necessary as to whether the Veteran's low back disability was caused or is aggravated or permanently worsened by his service-connected right knee disability.

Additionally, the Board finds that employment records from the Veteran's past work as a truck driver should be obtained.  During October 2010 VA treatment for unrelated elbow problems, the Veteran reported that he had been employed as a truck driver but was unable to continue due to significant back injury.  Similarly, during the February 2011 VA examination, the Veteran related his belief that he hurt his back lifting heavy chains while working as a truck driver.  Accordingly, as the Veteran's employment records may contain evidence relating to a prior back injury, they are pertinent to his claim for service connection for a low back disability and should be requested on remand.

Finally, further efforts should be made to obtain the Veteran's complete service treatment records.  To date, the only service treatment records associated with the claims file appear to have been submitted by the Veteran.  Although the RO requested the Veteran's service treatment records in December 2008, and a response was received in March 2009 that medical records on microfiche could not be reproduced as they were not kept, the RO has not issued a formal finding of unavailability.  VA's duty to assist claimants to obtain evidence includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. § 3.159(c)(2).  Accordingly, this must be done on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding VA treatment records relating to the Veteran's right knee and low back disabilities.

Ensure the MRI report of the right knee dated in July 2011 and orthopedic note from September 2011 are associated with the record.  

2.  The RO/AMC should again request service treatment records (STRs) pertaining to the Veteran from the National Personnel Records Center (NPRC) and any other appropriate agency. 

Efforts to obtain STRs must be detailed.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and his representative and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  The RO/AMC should contact the Veteran and request that he provide an appropriate authorization for the release of employment or other records relating to a back injury during his post service employment as a truck driver.  

If there are other relevant records outstanding, the Veteran should provide VA permission to obtain the records.  For any private medical records, the Veteran should provide the approximate dates of treatment.  Once the Veteran provides VA with permission, the RO/AMC should attempt to obtain copies of these records. 

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and his representative and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

4.  After the above development is completed, schedule the Veteran for a VA joints examination to determine the current severity of his right knee disabilities.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the right knee disabilities.  All findings and conclusions should be supported by a rationale.  

The report of examination should include a detailed account of all manifestations of the service-connected right knee disabilities and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202   (1995), to include any additional limitation of motion due to pain or on flare-ups.  In this regard, the examiner's attention is directed to the Veteran's reports that his right knee pain is worse with certain activities.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report. 

The examiner is also asked to assess whether the Veteran has right knee lateral instability or recurrent subluxation and if so whether it is slight, moderate, or severe in degree.  The examiner should indicate what tests were conducted to assess whether or not there is lateral instability.  In that regard, the examiner's attention is directed to the Veteran's reports of giving way due to knee instability.  

The examiner should also address the effects of the right knee disabilities on the Veteran's daily activities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

5.  After steps 1 to 3 are complete, schedule the Veteran for a VA spine examination to determine the nature and likely etiology of his low back disorder.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner in this regard should elicit from the Veteran and record a history referable to low back disability.  All findings and conclusions should be supported by a rationale.  

* Regarding the etiology of the Veteran's low back disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability that a current low back disorder is related to military service. 

* Is it at least as likely as not that a current low back disorder is due to or caused by the service-connected right knee disabilities.

* Is it at least as likely as not that a current back disorder is aggravated (i.e., worsened) beyond the natural progress of the condition by the service-connected right knee disabilities.

* If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee disabilities.

* Regarding whether a current back disorder is due to or aggravated by the service-connected right knee disorders, the examiner's attention is directed to VA medical records, including an October 2007 record showing the Veteran was noted to walk with an antalgic gait favoring the right side.  Similarly, in July 2010 the Veteran was observed to walk with a mild limp due to pain in his right knee, and a September 2010 VA neurology note indicates that the Veteran favored the right leg.  The Veteran asserts that his back disorder is aggravated by his service-connected right knee disabilities.  

If the requested medical opinions cannot be given without resorting to speculation, please state the reasons why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, a certain specialist's opinion, or other information needed to provide the requested opinion. 

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination report should be returned to the examiner(s) if deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims for an increased rating for the right knee disabilities and service connection for a low back disability with consideration of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



